Order entered December 15, 2020




                                   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                             No. 05-19-01402-CR

                     MICHAEL WAYNE RILEY, Appellant

                                     V.

                      THE STATE OF TEXAS, Appellee

             On Appeal from the 194th Judicial District Court
                          Dallas County, Texas
                  Trial Court Cause No. F17-70289-M

                                  ORDER

     Before the Court is the State’s December 11, 2020 motion for an extension

of time to file its brief. We GRANT the motion and ORDER the brief due by

December 30, 2020.




                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE